PER CURIAM:
This claim was submitted to the Court for decision upon a Stipulation entered into by claimant and respondent wherein certain facts and circumstances of the claim were agreed to as follows:
1. On April 19, 2004, claimant was a passenger in a vehicle operated by Ronnie Lee Williams traveling on County Route 3/4 in Raleigh County, when they *84were involved in an accident along County Route 3/4.
2. Respondent was responsible for the maintenance of County Route 3/4, which it was found to have failed to maintain properly on the date of this incident in a separate action styled Ronnie Lee Williams and Tina Williams vs. Division of Highways, (CC-04-278).
3. As a result of this incident, claimant and respondent have agreed to settle this claim for the total sum of twelve thousand five hundred dollars ($12,500.00) for the claimant’s out-of-pocket medical expenses and for pain and suffering claimant incurred as a result of injuries he suffered in this accident.
The Court has reviewed the facts of the claim and finds that respondent was negligent in its maintenance of County Route 3/4 on the date of this incident; that the negligence of respondent was the proximate cause of the damages sustained by claimant; and that the amount of the damages agreed to by the parties is fair and reasonable. Thus, claimant may make a recovery for his loss.
Accordingly, the Court is of the opinion to and does make an award in the amount of $12,500.00.
Award of $12,500.00.